Order granting plaintiff’s motion to examine defendant before trial unanimously modified so as to deny all items of plaintiff’s notice of motion excepting items 1, 5, 7 and 8. The examination under item 5 is limited to matters relating to “ business solicited and brought in by the plaintiff.” As so modified the order, so far as appealed from, is affirmed, with $10 costs and disbursements to the appellant, with leave to the plaintiff to renew the motion for examination as to the items denied, after service of a further amended complaint. The date for the examination to proceed to be fixed in the order. No opinion. Settle order on notice. Present— Martin, P. J., Glennon, Dore, Callahan and Peek, JJ.